As filed with the Securities and Exchange Commission on June 29, 2007 Registration No. 333-128831 SECURITIES AND EXCHANGE COMMISISON Washington, D.C. 20549 POST-EFFECTIVE AMENDMENT NO. 1 TO FORM SB-2 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 UNIVERSAL FOG, INC. (Name of Small Business Issuer in its Charter) Delaware 3564 86-0827216 (State or other jurisdiction of incorporation or organization (Primary Standard Classification Code Number) (I.R.S. Employer Identification No.) 1808 South 1st Avenue Phoenix, Arizona 85003 (602) 254-9114 (Address and Telephone Number of Principal Executive Offices) Tom Bontems Chairman 1808 South 1st Avenue Phoenix, Arizona 85003 (602) 254-9114 (Name, Address, and Telephone Number of Agent for Service) Copies to: David M. Rees, Esq. Vincent & Rees, L.C. 175 East 400 South, Suite 1000 Salt Lake City, Utah 84111 (801) 303-5730 Approximate date of commencement of proposed sale to the public: June 30, 2007. If the only securities being registered on this form are being offered pursuant to dividend or interest reinvestment plans, please check the following box. o If this form is filed to register additional securities for an offering pursuant to Rule 462(b) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. o If this form is a post-effective amendment filed pursuant to Rule 462(d) under the Securities Act, check the following box and list the Securities Act registration number of the earlier effective registration statement for the same offering. x 333-128831 061186467 If delivery of the Prospectus is expected to be made pursuant to Rule 434, please check the following box. o Class of Securities to be Registered Proposed Maximum Aggregate Amount to be Registered Proposed Maximum Offering Price Per Share Aggregate Offering Price Registration Fee Common Stock, Par value $0.0001 Per share 9,477,134 $0.50 (1) $4,738,567(2) $915.57 (1) The proposed maximum offering price per share is estimated solely for the purposes of calculating the registration fee in accordance with Rule 457(o) based on the estimated maximum offering price of the Registrant’s common stock. (2) Represents the aggregate gross proceeds from the exercise of the maximum number of shares of 5,477,134 that could potentially be sold by the selling stockholders and an aggregate of 4,000,000 shares to be sold by the Company. The Registrant hereby amends this Registration Statement on such date or dates as may be necessary to delay its effective date until the Registrant shall file a further amendment which specifically states that this Registration Statement shall thereafter become effective in accordance with Section 8(a) of the Securities Act of 1933 or until the Registration Statement shall become effective on such date as the Commission, acting pursuant to said Section 8(a), may determine. 2 PROSPECTUS June , 2007 The information in this Prospectus is not complete and may be changed. We may not sell the securities represented thereby until the Registration Statement filed with the Securities and Exchange Commission is effective. This Prospectus is not an offer to sell these securities and is not soliciting offers to buy these securities in any state where such offer or sale is not permitted. UNIVERSAL FOG, INC. Common Stock 4,000,000 Shares Offered by Universal Fog, Inc. Common Stock 5,477,134 Shares Offered by Certain Selling Shareholders Our stock is listed on the OTC Bulletin Board under the symbol UFOG.OB. The last reported sales price of the common stock, as reported on the over-the-counter bulletin board on June19, 2007 was $0.05 per share. Investing in our common stock involves risks. You should consider carefully the Risk Factors Section beginning on page 5 of the Prospectus before deciding whether to purchase any shares of our common stock. Neither the Commission nor any state securities commission has approved or disapproved these securities, or determined if this Prospectus is truthful or complete. Any representation to the contrary is a criminal offense. The shares of our common stock offered herein are being offered by certain selling stockholders and by our management in a self-underwritten offering. We are offering the shares for cash on a best efforts basis. The maximum number of shares that may be sold by UFI in the offering is 4,000,000. We intend to close on sales of shares with respect to subscriptions we accept. There is no minimum offering amount and all funds will be transmitted to UFI, not an escrow agent. This offer is being made from the date hereof until June 30, 2008. Offering Price: $ 0.50 per Share $ 2,000,000 aggregate Estimated Expenses: $ 0.00923 per Share $ 36,916 aggregate Estimated Net Proceeds to Universal Fog: $ 0.49077 per Share $ 1,963,084 aggregate 3 TABLE OF CONTENTS Page Prospectus Summary 5 Risk Factors 6 Forward Looking Statements 7 Use of Proceeds 8 Market for Common Equity 8 Management’s Discussion and Analysis 8 Balance Sheet Summary 13 Our Business 15 Legal Proceedings 19 Description of Property 19 Management 20 Certain Relationships and Related Transactions 21 Executive Compensation 22 Security Ownership of Certain Beneficial Owners and Management 22 Description of Our Capital Stock 23 Determination of Offering Price 23 Selling Stockholders 24 Plan of Distribution 26 Interests of Named Experts and Counsel 28 SEC’s Position on Indemnification for Securities Act Liability 28 Changes in and Disagreements with Accountants 28 Where You Can Find More Information 28 Index to Financial Statements 29 4 PROSPECTUS SUMMARY This Section answers in summary form some questions you may have about the offering and highlights some of the information contained elsewhere in this Prospectus. Because this Section is a summary, it does not contain all of the important information that you should consider before purchasing any Universal Fog stock offered in this Offering. You should carefully read the entire Prospectus, including the “Risk Factors” sections beginning on page 5. For convenience, references to “we,” “us,” “the Company,” “UFI”, or “Universal Fog” mean Universal Fog, Inc. You should only rely on the information contained in this document or others to which we refer you. We have not authorized anyone to provide you information that is different. If anyone provides you with different or inconsistent information, you should not rely on it. On May 9, 2005, we entered in a stock purchase agreement and share exchange with Edmonds 6, Inc., a Delaware corporation (“Edmonds 6”). Edmonds 6 was incorporated on August 19, 2004 under the laws of the State of Delaware to engage in any lawful corporate undertaking, including, but not limited to, selected mergers and acquisitions. Pursuant to this agreement, Universal Fog, Inc. (which has been in continuous operation since 1996) became a wholly owned subsidiary of Edmonds 6, Inc. Immediately thereafter, Edmonds 6, Inc. changed its name to Universal Fog, Inc. Universal Fog, Inc. began in 1989 as the unincorporated high pressure misting division of Arizona Mist, Inc. We began manufacturing systems for outdoor cooling in Arizona and expanded to distribute throughout the United States. As we grew, so did the need for more efficient, more effective, and higher quality commercial grade products. The sale of Arizona Mist, Inc. on July 22, 1996 to Orbit Sprinklers did not include the high pressure misting division. Universal Fog, Inc. was incorporated on July 11, 1996 to continue to manufacture and distribute high pressure misting systems. All Universal Fog high pressure fog systems are custom designed and manufactured for each specific application. We incorporate three different types of tubing in our systems enabling us to comply with nearly any design requirement. Our low profile 3/8” flexible nylon tubing utilizes our patented SLIP-LOKTM brass fittings allowing extreme versatility and easy installation. The use of 3/8” high-pressure nitrogenized copper is aesthetically very pleasing and enables us to conceal our mist lines behind walls, such as stucco, and meet certain building code requirements. In addition, we also produce systems using 3/8” stainless steel tubing, though copper systems are recommended, providing one of the most extensive product selections in the industry. How It Works The concept is inherent in nature, such as water vapor, clouds and fog, which occur due to the earth’s environment. Universal Fog’s high pressure fog systems can create the same environment where and when you want it. Using normal tap water and pressurizing it to 800 PSI with our high-pressure pump modules, we force water through a series of patented brass and stainless steel nozzles creating a micro-fine mist or “fog”. With droplets ranging in size from 4 - 40 microns, the fog flash evaporates, removing unwanted heat in the process. Temperature drops up to 400
